Citation Nr: 1415128	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-34 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and J. Loucks


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1996 to June 2000, from April to June 2005 and from December 2005 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

The Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development in January 2012.  For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The claims file reflects that additional development is necessary in regard to the Veteran's claim for service connection.  

In January 2012, the AMC contacted the Veteran and asked him to provide release forms for private medical records potentially pertinent to his claim.  In February 2012, the Veteran submitted signed release forms; however, he did not include the names and addresses of the private medical providers who had treated him.  In March 2012, the AMC issued a Supplemental Statement of the Case, noting that the Veteran did not include the provider information on his VA Form 21-4142 Authorization and Consent Release of Information and continued the denial of the claim.  That same month, the Veteran submitted a letter inquiring about the receipt of the release forms that he had submitted in support of his claim.  It appears the Veteran did not fully understand that the forms he submitted were unusable because they were incomplete. 

In light of the above, the Board finds that a remand is necessary to allow the Veteran to submit properly completed release forms.  The Veteran is hereby advised that simply signing a blank release form is insufficient to authorize VA to request records and that he must fully complete the forms in order for further action to request records to be taken. 

The Board notes that pursuant to its January 2012 remand, the AMC asked the Veteran to indicate whether his motor vehicle accident in 2001 occurred during a period of ACDUTRA or INACDUTRA.  The Veteran did not respond.  The duty to assist is not a one-way street and if the Veteran wishes help in developing his claim, he cannot passively wait for assistance in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In addition, the AMC undertook the necessary steps to schedule the Veteran for a VA examination.  However, the Veteran failed to attend the examination and did not provide good cause for his failure to appear.  See 38 C.F.R. § 3.655 (2013).  As such, VA's duty to assist has been met for these matters.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran to fully complete the appropriate release forms, to include providing the names and addresses, for Denver County Hospital treatment in 2001, UPMC Cranberry for x-rays of his spine in 2002 or 2003, and Sewickley Hospital for treatment of his rib fractures.  After securing the necessary release, such records should be requested.  The Veteran should be notified of any unsuccessful attempts to obtain the records requested.

In addition, obtain relevant ongoing VA treatment records from the Pittsburgh VA Medical Center dating since May 2011 and Indianapolis VA Medical Center dating since January 2012.  

2.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

